Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 15 is objected to because of the following informalities:  Please amend the claim to recite "selectively" instead of "selective.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation reciting wherein a depth of each grip groove is uniform renders the scope of the claim unclear. The limitation recited in claim 16 from which claim 12 depends recites “one or more grip grooves”. Applicant has not sufficiently narrowed the scope of the claim as recited to include more than one grip groove. Please clarify. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokubu (US 6615649).
Regarding claim 16, Kokubu teaches a robotic tire mounter for mounting a tire to a wheel (wherein Examiner recognizes that the operation of mounting a tire to a wheel is functional language, and the prior art anticipates all the claimed structural features in the body of the claim), comprising:
a robotic arm (23; see also Figure 11); and
a gripping unit (15);
 wherein the gripping unit further comprises a plurality of gripping fingers configured to engage with at least one of a first or second bead of the tire from the opening of the tire, the gripping fingers being selectively moveable between a releasing position and a gripping position (shafts 37; see also Col. 5 lines 28-31 disclosing expanding and contracting of the rollers on shafts; see also Col. 2, lines 1-7; Col. 4, lines 16-23);
wherein when the gripping fingers are in the releasing position, the gripping fingers are positioned adjacent one another adjacent a center of the gripping unit (Col. 5, lines 32-45 disclose that gripping rollers are inserted into the bead portion of a tire in a contracted state relative to the radial direction of the tire; see also Col. 7, lines 57-62), and 
wherein when the gripping fingers are in the gripping position, the gripping fingers are positioned away from each other at a predetermined distance to engage the at least one of a first or second bead of the tire from an opening of the tire to deform the opening of the tire (Col. 7, lines 57-62; see also guides, Col. 4, lines 27-31); and 
a sleeve element that is configured to be disposed over a respective gripping finger (wherein rollers are placed over the shaft members, see Figure 1 for cross sectional view indicating the rollers are sleeves; see also Figure 1, 6-8), each sleeve element having one or more grip grooves thereon (wherein there is a flange at the distal end of the rollers, see Figures 1 and 6-8).
	Regarding claim 17, all of the limitations recited in claim 16 are rejected by Kokubu. Kokubu further teaches wherein the gripping unit further comprises moveable platforms that carry the gripping fingers (wherein there are sliders provided to the rollers, see Col. 4, lines 34-39; Col. 5, lines 7-10 and 17-20; Col. 10, lines 36-44).
Regarding claim 18, all of the limitations recited in claim 17 are rejected by Kokubu. Kokubu further teaches wherein the moveable platforms are configured to move linearly away from each other from the releasing position to the gripping position (see Col. 4, lines 34-39; Col. 5, lines 7-10 and 17-20; Col. 10, lines 36-44; Col. 7, lines 31-41).
Regarding claim 20, all of the limitations recited in claim 16 are rejected by Kokubu. Kokubu further teaches a controller operatively connected to the gripping unit, the controller configured to selectively move the gripping fingers between the releasing position and the gripping position (See Col. 2, lines 55-61; see Figure 11; see also item 154).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-9, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokubu (US 6615649) in view of Hannes (WO 2008063212).
Regarding claim 7, Kokubu teaches a robotic tire mounter for mounting a tire to a wheel comprising:
a robotic arm (23; see also Figure 11); and
a gripping unit (15);
wherein the gripping unit further comprises a plurality of gripping fingers configured to extend into an opening of a tire and that are selectively moveable between a releasing position and a gripping position (shafts 37; see also Col. 5m lines 28-31 disclosing expanding and contracting of the rollers on shafts);
wherein when the gripping fingers are in the releasing position, the gripping fingers are positioned adjacent one another adjacent a center of the gripping unit, and wherein the gripping fingers are in the gripping position when the gripping fingers engage at least two locations at the inside of the tire to deform the opening of the tire (Col. 5, lines 32-45 disclose that gripping rollers are inserted into the bead portion of a tire in a contracted state relative to the radial direction of the tire; see also Col. 7, lines 57-62); and
a sleeve element that is configured to be disposed over a respective gripping finger (wherein rollers are placed over the shaft members, see Figure 1 for cross sectional view indicating the rollers are sleeves; see also Figure 1, 6-8).
However, Kokubu does not explicitly teach wherein the gripping fingers each including a plurality of grip grooves disposed thereon and the gripping fingers are arranged in an opposing manner such that the grip grooves of opposing gripping fingers are aligned with each other, and wherein the depth of the grip grooves along each gripping finger vary to accommodate for various tire sizes, each sleeve element including the grip grooves thereon.
However, from the same or similar field of endeavor of tire clamps and assemblies, Hannes teaches wherein the gripping fingers each including a plurality of grip grooves disposed thereon and the gripping fingers are arranged in an opposing manner such that the grip grooves of opposing gripping fingers are aligned with each other, and wherein the depth of the grip grooves along each gripping finger vary to accommodate for various tire sizes, each sleeve element including the grip grooves thereon (wherein there are a plurality of ridge types .
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hannes into the invention of Kokubu. One would have been motivated to do so because Kokubu seeks out accuracy of the rotation and stopping position of the tires (Col. 6, lines 28-33), wherein the structure of Hannes acts as a restraining member to create higher friction between the tire and engaged member when preventing rotation is desirable [0124, 0125]. 
	Regarding claim 8, all of the limitations recited in claim 7 are rejected by Kokubu as modified by Hannes. Modified Kokubu further teaches wherein the gripping unit further comprises moveable platforms that carry the gripping fingers (wherein there are sliders provided to the rollers, see Col. 4, lines 34-39; Col. 5, lines 7-10 and 17-20; Col. 10, lines 36-44).
Regarding claim 9, all of the limitations recited in claim 8 are rejected by Kokubu as modified by Hannes. Modified Kokubu further teaches wherein the moveable platforms are configured to move linearly away from each other from the releasing position to the gripping position (see Col. 4, lines 34-39; Col. 5, lines 7-10 and 17-20; Col. 10, lines 36-44).
Regarding claim 12, all of the limitations recited in claim 16 are rejected by Kokubu. However, Kokubu does not explicitly teach more than one grip groove and wherein a depth of each grip groove is uniform. Please also refer to 112(b) rejection provided above. 
However, previously mentioned Hannes discloses more than one grip groove and wherein a depth of each grip groove is uniform (wherein there are a plurality of ridge types discloses by Hannes, see items 206 in Figure 17; see also ridges 326, Figure 33; see also [0120], [0121]; see also [0125] disclosing the variety of types and shapes of ridges; see also [0126] and Figure 33C disclosing ridges 336’, 314’, wherein the depths are different from one another).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hannes into the invention of Kokubu. One would have been motivated to do so because Kokubu seeks out accuracy of the rotation and stopping position of the tires (Col. 6, lines 28-33), wherein the structure of Hannes acts as a restraining member to create higher friction between the tire and engaged member when preventing rotation is desirable [0124, 0125]. 
Regarding claim 15, all of the limitations recited in claim 7 are rejected by Kokubu as modified by Hannes. Modified Kokubu further teaches a controller operatively connected to the gripping unit, the controller configured to selective move the gripping fingers between the releasing position and the gripping position (See Col. 2, lines 55-61; see Figure 11; see also item 154).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pinter (US 3157387), see rollers and shaft 40, 41.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723